Melvin Mayfield, Judge, dissenting. I cannot agree with the result reached by the majority opinion in this case. I agree there is substantial evidence to support the Commission’s decision that Dr. Martin’s surgery in May of 1991 was not related to the April 1990 compensable injury. However, I do not agree that there is substantial evidence to support the Commission’s decision that appellant’s temporary total disability from the April 1990 injury ended on August 30, 1990. Dr. Blackwell’s record of April 18, 1990, states that appellant was injured while working on April 11, 1990, and that the emergency room doctor had recommended non-weight bearing crutches. On May 30, 1990, Dr. Blackwell recorded that appellant had been given a no-work slip on May 18, 1990. He reported on June 20, 1990, that appellant’s knee was improving, but, “I feel it would be unsafe for her to attempt returning to work at this time.” On July 18, 1990, he recorded that appellant was not strong enough to return to work and recommended that she continue Clinoril, Prozac and Amitriptyline and continue working out on a knee machine and exercise at home. And on August 29, 1990, he recorded that appellant was returned to full duty status on August 30, 1990, but “must use one crutch.” (Emphasis added.) Dr. Blackwell did not testify in this case, but his office record dated August 29, 1990, stated that he also recommended that she avoid squatting, lifting more than twenty-five pounds, and working overhead. He said that he thought she would initially have weakness and difficulty standing for eight hours but standing and working should increase her strength. We would not have any problem with the end of the period of temporary total disability benefits, except that the appellee would not let appellant go back to work under the conditions mandated by Dr. Blackwell. This is admitted, and Dr. Blackwell’s office note of September 12, 1990, states that it is regrettable that she was not allowed to return to work as this was a very important part of her rehabilitation which would now be more difficult. Then, Dr. Blackwell’s office note of October 10, 1990, states, “I do not feel she has reached her maximum healing as she will improve with returning to some type of gainful employment, weight reduction and counseling.” The record also contains a deposition and some reports from Dr. James S. Mulhollan, an orthopaedic surgeon who examined appellant only one time. In a report dated July 17, 1990, he stated: I reviewed the patient’s job requirements and it would appear to me there is no reason why she could not return to work even at this or at some very quick date. She may have to use crutches and if that is the case, she will probably need a backpack to carry items around the workplace. At home, she might try using a walker with a basket. She should wear an immobilizer at night, learn how to do terminal muscle sets, use a 3:1 gate pattern and swim since that would encourage muscle activity. As soon as she is able she should begin stationary bicycling[.] It is my projection that if she will do this program she will very quickly improve and get back to her pre-injury status. (Emphasis added.) I do not see how the majority can say that appellant has reached her maximum healing from her work-related injury when she will have to be on crutches and wear a backpack to carry books and supplies around the workplace, put on an immobilizer at night, and take extensive exercise and physical therapy. Moreover, in the final paragraph of the Commission’s opinion it is stated that “we find that claimant was entitled to temporary total disability through August 30, 1990, the date Dr. Blackwell released her to return to full duty.” As I have pointed out, Dr. Blackwell’s report of August 29, 1990, states she was returned “to full duty status on August 30, 1990.” (Emphasis added.) However, he said she “must use one crutch” and recommended that she avoid squatting, lifting more than twenty-five pounds, and working overhead. That is not a release “to return to full duty” and the Commission’s statement is simply not supported by the record. Furthermore, Dr. Blackwell’s office note of October 10, 1990, as I have quoted above says, “I do not feel she has reached her maximum healing . . . .” Therefore, I cannot agree that the Commission’s decision finding appellant’s temporary total disability ended on August 30, 1990, is supported by substantial evidence. I would reverse and remand on this point. Robbins and Cooper, JJ., agree.